DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt of the Amendment, filed on June 8, 2022, is acknowledged.
Cancellation of claims 1-20 and 24 has been entered.
Claims 21-23 and 25-39 are pending in the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21-23, 25-31, 33-35 and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gasquet et al. (FR 2934353 A1).
Regarding claim 21, Gasquet discloses a lighting unit comprising: a light-emitting element (101); a light guide (120) extending from a first edge to a second edge and configured to propagate light entering the light guide at the first edge to the second edge of the light guide; a coupler (110) arranged between the LEE (101) and the light guide (120) and configured to couple light emitted by the LEE into the light guide at the first edge of the light guide; and an extractor (130) having an input aperture and an exit aperture and opposing side surfaces extending between the input aperture and the exit aperture, the exit aperture being defined by a convex surface (135/136) spaced apart from the input aperture, the exit aperture being larger than the input aperture (Fig. 1B), and first and second side surfaces flaring from an input aperture of the extractor to an exit aperture of the extractor (Fig. 1A), wherein: the input aperture of the extractor (130) is coupled to the second edge of the light guide (120), the first and second side surfaces are shaped to direct light from the input aperture of the extractor directly to the exit aperture of the extractor (Fig. 1B), the first side surface being a concave surface1 (132, Fig. 1B, Page 9, lines 31 through Page 10, line 5), the lighting unit emits light from the exit aperture of the extractor during operation (Fig. 1B), and, the lighting unit is a vehicle light lighting unit (Abstract).
Regarding claim 22, Gasquet discloses a lighting unit wherein the extractor is composed of a solid transparent material (Fig. 1B).
Regarding claim 23, Gasquet discloses a lighting unit wherein the light guide is composed of a solid transparent material (Fig. 1B).
Regarding claim 24, Gasquet discloses a lighting unit wherein the first side surface has a convex shape as viewed from the input aperture of the extractor (Fig. 1B).
Regarding claim 25, Gasquet discloses a lighting unit wherein the curved surface of the extractor (130) has the same cross-sectional profile in multiple different parallel planes spaced apart along a first direction (Fig. 1A).
Regarding claim 26, Gasquet discloses a lighting unit wherein the curved surface of the extractor has different cross-sectional profiles in multiple different parallel planes spaced apart along a first direction (Fig. 9, i.e., thickness variation along the elongated extension of the lighting unit).
Regarding claim 27, Gasquet discloses a lighting unit wherein the curved surface of the extractor has curved cross-sectional profiles in two perpendicular planes (Fig. 1A).
Regarding claim 28, Gasquet discloses a lighting unit wherein the curved surface of the extractor is curved in three orthogonal planes (Figs. 1A-1B).
Regarding claim 29, Gasquet discloses a lighting unit further comprising multiple of said LEE, wherein the LEEs are arranged and configured in a plurality of groups, each group being activated independent of the other groups during operation of the lighting unit (Page 1, lines 20- 35).
Regarding claim 30, Gasquet discloses a lighting unit wherein different groups of LEEs are configured to provide different light-emission patterns from the lighting unit (Page 1, lines 20-35).
Regarding claim 31, Gasquet discloses a lighting unit wherein one or more of the groups of LEEs are configured to provide light for indicating a signal to an ambient area of a vehicle (Page 1, lines 20-35).
Regarding claim 33, Gasquet discloses a lighting unit wherein the light guide and the extractor are integrally formed (Fig. 1A).
Regarding claim 34, Gasquet discloses a lighting unit wherein the light guide has a uniform thickness between the first and second edges.
Regarding claim 35, Gasquet discloses a lighting unit wherein during operation the lighting unit emits light in a forward direction and the extractor has a shape varying along the forward direction.
Regarding claim 39, Gasquet discloses a lighting unit wherein the second side surface of the extractor is a planar surface.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pusch et al. (US 2014/0160779).
Regarding claim 32, Gasquet is silent in regards to a trim and a housing, the trim and the housing configured to enclose the lighting unit, wherein the lighting unit is shaped to fit a shape of the trim. Pusch discloses a vehicle light comprising a trim and a housing, the trim and the housing configured to enclose the lighting unit, wherein the lighting unit is shaped to fit a shape of the trim in order to protect and secure the lighting unit while creating a desired aesthetic design. Thus, it would have been obvious to one of ordinary skill in the art at the time of effective filling of the claimed invention to incorporate the trim and housing as disclosed by Pusch in the vehicle light of Gasquet in order to protect and secure the lighting unit while creating a desired aesthetic design.

Claims 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gasquet et al. (FR 2934353 A1) in view of Buthe et al. (EP 2161494).
Regarding claims 36-37, Gasquet discloses a lighting unit further comprising multiple of said LEE, wherein the LEEs are arranged and configured in a plurality of groups, each group being activated independent of the other groups during operation of the lighting unit (Page 1, lines 20-35), but fails to exemplify wherein a first group of LEEs is configured to provide light having a color different from a color of light provided by at least one of the other groups. Buthe discloses a vehicle light comprising a light-emitting element (1a, 1b), a light guide (2) extending from first edge to the second edge of the light guide, further comprising multiple of said LEE (1a, 1b), wherein the LEEs are arranged and configured in a plurality of groups (π[0016]), each group being activated independent of the other groups during operation of the lighting unit (πs[0031-0032]), wherein a first group of LEEs is configured to provide light having a color different from a color of light provided by at least one of the other groups (Fig. 4c) in order to configure different light exiting surfaces to achieve a desired light function, i.e., position light and/or daytime running light. Thus, it would have been obvious to one of ordinary skill in the art at the time of effective filling of the claimed invention to incorporate the different LEEs groups configuration as disclosed by Buthe in the vehicle light of Gasquet in order to configure different light exiting surfaces to achieve a desired light function, i.e., position light and/or daytime running light.

Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gasquet et al. (FR 2934353 Al).
Regarding claim 38, Gasquet fails to exemplify wherein the lighting unit is configured to extend along a full width of a vehicle. One skilled in the art would have reasonably contemplate modification of the size of the lighting unit to extend along the full width of a vehicle in order to achieve a desired aesthetic and lightning design as an obvious matter of design engineering. It has been held that a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). It would have been obvious to one having ordinary skill in the art to configured the lighting unit to extend along a full width of a vehicle in order to achieve a desired aesthetic and lightning design, since such a modification would have involved a mere change in the size of a component.

Response to Arguments
Applicant's arguments filed June 8, 2022 have been fully considered but they are not persuasive.
Applicant contends that the prior art of record to Gasquet et al. (FR 2934353 A1) fails to exemplify "an extractor having an input aperture and an exit aperture and opposing side surfaces extending between the input aperture and the exit aperture, the exit aperture being defined by a convex surface spaced apart from the input aperture" and wherein "the first and second side surfaces are shaped to direct light from the input aperture of the extractor directly to the exit aperture of the extractor, the first side surface being a concave surface". The examiner disagrees. 
Gasquet discloses an extractor having an input aperture and an exit aperture and opposing side surfaces extending between the input aperture and the exit aperture, the exit aperture being defined by a convex surface (135/136) and the first and second side surfaces are shaped to direct light from the input aperture of the extractor directly to the exit aperture of the extractor (Fig. 1B), the first side surface being a concave surface (132, Fig. 1B). Gasquet discloses at Page 9, line 30, “The trench 132 thus forms a void zone in the material used to manufacture the diffusion module 200. The trench 132 therefore has an entry face 133 and an exit face 134 which constitute diopters. Either the entry face 133, or the exit face 134, or even these two faces, have appropriate shapes to cause light to diffuse across the width of the exit zone 130: each light beam, at the exit of the trench 132, is spread out in a plurality of radii contained here in a horizontal plane”. Accordingly, the concave surface of the first side surface (i.e., trench 132) directs light from the input aperture of the extractor directly to the exit aperture of the extractor.
As such, claims 21-23 and 25-39 stand rejected in view of Gasket’s teachings.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han, can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mariceli Santiago/Primary Examiner, Art Unit 2879                                                                                                                                                                                                        
	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 hollowed out or rounded inward